DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 1, 6-11, (12/22/2021), and original claims 15-20, are under consideration by the Examiner.  
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 2-5, 12-14, 21-26, and 28 have been canceled.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	Receipt of Applicant's arguments and amendments filed on 12/22/2021 is acknowledged.
  

(i)	the objection to the specification;
(ii)	the rejection of claims 3-4, and 7-10 under 35 U.S.C. 112(b); 
(iii)	the rejection of claims 1-3, 5-10, 12, and 15-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al (US 20190353654), as evidenced by Janssens et al (2018); and
(iv) 	the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20190353654), in view of Tseng et al (2011).

6.	Applicant's arguments filed on 12/22/2021 have been fully considered and were persuasive in part. The remaining issues are stated below.

Claim rejections-35 USC § 112(a), lack of written description 
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	This rejection is maintained for reasons of record set forth at pages 8-12 of the previous Office action of 6/24/2021.
Applicants argue that the amendments to the claims avoid the issues raised by the Examiner. However, contrary to Applicants arguments, amended claim 1 recites:

“A Fc fusion receptor protein comprising an Fc domain, one or more ligand binding domains and a QTY transmembrane domain, wherein the ligand-binding domain is an extracellular domain of human interleukin receptor subunit alpha and the QTY transmembrane domain has the amino acid sequence of a cytokine receptor transmembrane domain wherein a plurality of hydrophobic amino acids is replaced with a Q, T or Y”.
	The issue here is that the claims require that the ligand-binding domain is an extracellular domain of “human interleukin receptor alpha subunit”. The claims, however, do not require that the “human interleukin receptor subunit alpha” recited in claim 1 possess any particular conserved structure, or other distinguishing feature.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8a.	Claims 1, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (Protein Expression and Purification, 1998, 14:120-124), in view of Zhang et al (US 20190353654, published 11/21/2019 with an earliest filing date of 09/01/2017, and referred to herein as “Zhang 2019”).
	This rejection is maintained for reasons of record set forth at pages 18-21 of the previous Office action of 6/24/2021.
Applicant argues that the Examiner asserts that Brown teaches Fc fusion proteins comprising cytokine receptors, such as IL-4R, Brown teaches a fusion protein of an extracellular domain (ECD) of a cytokine receptor on murine IgG1 and that such a fusion protein binds the cognate ligand, and Brown does not teach that the receptor, inclusive of the transmembrane domain, can be fused to an Fc region and bind the ligand. Furthermore, Applicant’s argue that the Examiner asserts that Zhang teaches a CXCR4-QT-Fc fusion protein, which, when bound to a substrate, can be used to identify the presence of CXCR4 ligands in a sample, QTY-CXCR4 is water soluble, and that it would have been obvious to modify the fusion protein of Brown to include a QTY ECD, based on the teachings of Zhang, given the advantages taught by Zhang. In addition, Applicant argues that Brown’s fusion protein only engages an ECD of IL-4R, the et al in view of Zhang et al. If each of the references taught all the limitations of the instant claims, this rejection would be a 35 USC 102(a)(1) rejection, rather than a 35 USC 103 rejection.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been obvious to one of skill in the art at the time of the instant invention to substitute the CXCR4 in the Fc fusion receptor protein of Zhang 2019 with the IL4R of Brown, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion 
Claims 1, 6-11, 15-20, and 27, are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646